DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-3, and 6-17 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Enyedi et al. (2013/0077476) teaches a method supports incremental deployment of maximally redundant trees-fast reroute (MRT-FRR) by supporting MRT-FRR within an island of nodes in the network. A destination node and next hop failure selected to calculate detour paths. The clean set of nodes is calculated. The clean set of nodes is expanded with extended island candidate nodes that are reachable by a border node within the island via shortest path first (SPF) to the destination node that does not pass through the failed next hop. The extended island candidate nodes that are reachable by the border node within the island via SPF are part of an extended island. An MRT is calculated for each extended island candidate node. A candidate node is selected from the clean set of nodes according to a configured optimization option to serve as the endpoint of detour path to a destination node. (See Abstract).

	Psenak et al. (2017/0346718) teaches systems and methods for using strict path forwarding. For example, one method involves receiving an advertisement at a node. The advertisement includes a segment identifier (SID). In response to receiving the advertisement, the node determines whether the SID is a strict SID or not. If the SID is a strict SID, the node generates information, such as forwarding information that indicates how to forward packets along a strict shortest path corresponding to the strict SID. (See Abstract).

	
	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 02/18/2021. Claims 2-3, and 6-17 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449